DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1, 6-11, 15-18, 21-29 are allowed.

The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A modular kinematic and telemetry system for an irrigation system, the modular kinematic and telemetry system comprising: 


          •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

          a plurality of sets of modular foot assemblies including a first set and a second set that secure to the housing of the CBM system, the first set configured to secure the CBM system to a first end gun configuration and the second set configured to secure the CBM system to a second end gun configuration that is different from the first end gun configuration, the first set having a first configuration and the second set having a second configuration, the first and second configurations being different, the first set including at least two foot assemblies, each foot assembly including a body portion having a plurality of legs coupled together by a bridge, the bridge defining at least one notch therein, the body portion including an arch that defines a central passage through the body portion, the central passage configured to conform to an outer surface of an end gun of the irrigation system for supporting the CBM system on the end gun.’


           The subject matter as recited above was not taught, shown, or suggested with the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852